133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Glenn J. MCCURDY, Plaintiff-Appellant,v.Mary A. SANDOVAL, Defendant-Appellee,andCity of San Diego Police Department;  Al Lutiz;  GaryEdwards;  Darrel Vandeveld;  Francis J. Bardsley;Michael S. Berg, Defendants.
No. 97-55917.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 20, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Appellant would bring a 42 U.S.C. § 1983 Fourth Amendment claim arising from his criminal conviction, but is collaterally estopped from doing so as the issue was fully and fairly litigated in state court.  Allen v. McCurry, 449 U.S. 90, 101 (1980);  Dodd v. Hood River County, 59 F.3d 852, 861 (9th Cir.1995).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3